Citation Nr: 0002973	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left wrist fracture with ankylosis (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

The current appeal arose from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The 
RO&IC granted entitlement to an increased (compensable) 
evaluation of 10 percent for residuals of a fracture of the 
left wrist, effective March 22, 1993.

In July 1993 the RO&IC granted entitlement to a temporary 
total evaluation based on convalescence for hospital 
treatment of the left wrist disability effective from June 
15, through July 31, 1993, with reinstatement of the 10 
percent evaluation effective August 1, 1993.

In October 1993 the RO&IC extended the temporary total 
convalescence rating through September 30, 1993, with 
reinstatement of the 10 percent evaluation effective October 
1, 1993.

In May 1995 the RO&IC granted entitlement to an increased 
evaluation of 20 percent for residuals of a fracture of the 
left wrist with ankylosis effective from March 22, 1993 
though June 14, 1993, and from October 1, 1993.

In September 1995 the RO&IC granted entitlement to a 
temporary total convalescence evaluation for hospital 
treatment of the left wrist disability effective from May 4, 
through July 31, 1995, with reinstatement of the 20 percent 
evaluation effective August 1, 1995.

In March 1996 the RO&IC granted entitlement to an increased 
evaluation of 30 percent for residuals of a fracture of the 
left wrist with ankylosis effective from March 22, 1993 to 
June 14, 1993, October 1, 1995 to May 3, 1995, and from 
August 1, 1995.

In October 1997 the RO&IC granted entitlement to a temporary 
total convalescence evaluation for residuals of a fracture of 
the left wrist with ankylosis effective from January 16, to 
March 31, 1996, with reinstatement of the 30 percent 
evaluation effective April 1, 1996.

In January 1999 the RO&IC denied entitlement to service 
connection for a neurological disorder of the left hand as 
secondary to a cervical disorder claimed as due to the 
service-connected left wrist disability, and granted 
entitlement to an increased (compensable) evaluation of 10 
percent for scar residuals of a donor site on the left thigh.

In April 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO&IC for the purpose of scheduling the 
veteran for a hearing before the undersigned Member of the 
Board.  Such a hearing was held in May 1999, a transcript of 
which has been associated with the claims file

In September 1999 the RO&IC affirmed the 30 percent 
evaluation for residuals of a left wrist fracture with 
ankylosis.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his residuals 
of a fracture of the left wrist with ankylosis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).



In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left wrist disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

However, the Board is not satisfied that all relevant facts 
have been properly developed to their full extent and finds 
that VA has not met its duty to assist.  Godwin v. Derwinski, 
1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).

During the hearing held before the undersigned Member of the 
Board at the RO&IC in May 1999, the representative alleged 
that the veteran currently has an underlying neurological 
disorder of his left wrist which has not been recognized by 
VA for compensation purposes.  

As reported earlier, the veteran has received considerable 
inpatient care to include surgery related to his service-
connected residuals of a fracture of the left wrist with 
ankylosis.  His last formal examination by VA took place in 
September 1998.  At that time the examiner noted that the 
residuals of the service-connected injury of the left wrist 
consisted of no motion of the wrist, pain due to arthritis, 
and anesthesia on the dorsum of the hand in a distribution of 
about 2 1/2 to 3 inches in diameter between two scars described 
in more detail on examination.

Additional outpatient treatment reports are not informative 
as to any clearly defined neurological components of the 
service-connected disability of the left wrist.  The 
examination report in question is somewhat dated and not 
sufficiently illuminating for the Board to make an informed 
decision as to the true, current nature and extent of 
severity of the service-connected disability of the left 
wrist.





The Court has held that where the evidence does not 
adequately evaluate the state of the condition, VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle, supra).

The RO&IC has rated the veteran's left wrist disability under 
38 C.F.R. § 4.71a; Diagnostic Code 5214 (1999), of the VA 
Schedule for Rating Disabilities.  The current 30 percent 
evaluation contemplates ankylosis of a wrist in any other 
position other than unfavorable.  The next and maximum 
schedular evaluation of 40 percent under Diagnostic Code 5214 
requires unfavorable ankylosis of the minor wrist in any 
degree of plantar flexion, or with ulnar or radial deviation.  
A note associated with the criteria for the subject 
Diagnostic Code shows that extremely unfavorable ankylosis 
will be rated as loss of use of hands under Diagnostic Code 
5125.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In September 1998 the VA examiner 
advised that the left wrist was prone to flare-ups (pain) and 
exacerbations.  Complete clinical information in this regard 
is not of record.  

During the hearing held by the undersigned at the RO&IC in 
May 1999 the veteran testified that his left wrist disability 
to some extent adversely affected his ability to do his job.  
He specifically stated that he was not working a 40 hour 
week.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board will not decide the issue of entitlement to an 
increased evaluation for residuals of a left wrist fracture 
with ankylosis pending a remand of the case to the RO&IC for 
further development as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO&IC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his left wrist 
disability.  After obtaining any 
necessary authorization or medical 
releases, the RO&IC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO&IC should 
secure all outstanding VA treatment 
records.

3.  The RO&IC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist or other appropriate 
specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected residuals of a left wrist 
fracture with ankylosis.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, and the examiners must 
annotate their examination reports that 
they have in fact been provided with the 
claims file, relevant criteria, and 
remand for review.  Any further indicated 
special studies should be conducted.
The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected left wrist disability in light 
of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiners provide explicit responses to 
the following questions:

(a) Does the service-connected left 
wrist disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?
(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation? If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.
(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left wrist disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
left wrist disability.


(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may 
be dissociated from the impairment 
caused by the service-connected 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiners should so 
indicate.

The examiners must be requested to 
express an opinion as to whether 
ankylosis of the left wrist is favorable, 
unfavorable, or extremely unfavorable.  
The examiners must opine as to the impact 
of the service-connected residuals of a 
fracture of the left wrist on the 
veteran's ability to perform his 
occupation.  Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.

4.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO&IC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO&IC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a fracture of the left wrist with 
ankylosis with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The RO&IC should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


